COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ricardo Estrada v. The State of Texas

Appellate case number:    01-13-00650-CR

Trial court case number: 67751

Trial court:              239th District Court of Brazoria County

        This case was abated and remanded to the trial court for the trial court to sign an
amended certification of appellant’s right to appeal. The district clerk has filed a supplemental
clerk’s record containing the amended certification. Accordingly, we REINSTATE this case on
the Court’s active docket.
        Further, the court reporter has filed a motion to extend time to file the reporter’s record,
requesting an extension to September 26, 2013. The motion is GRANTED. The reporter’s record
is due to be filed no later than September 26, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: September 25, 2013